DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 17 February 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending and have been examined.  The Information Disclosure Statement filed 12 July 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.

Inventorship

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”) and are analyzed in the following step process:

		Step 1: Claims 1-10 are not focused to a statutory category, namely a “system” set that recites multiple “modules, configured to…” which are considered software and software per se is not statutory without any non-transitory (non-volatile) computer architecture components listed to supporting the claim limitations.  See also below rejections under 35 U.S.C.112(b), (f) for indefinite subject matter and generic placeholders modified by functional language.  Despite this failure to pass Step 1, the Examiner proceeds to the next steps of the analysis.
Step 2A:  Prong One: Claims 1-10 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“a flight management module, configured to adjust gate boarding tasks, display flight lists, and provide notification and alarm for an update of key flight information; 
a resource planning module, configured to forecast and plan the gate boarding tasks and human resource requirements, display and optimize shift plans; 
a roster management module, configured to perform automatic scheduling for resources, improve fairness and rationality of the scheduling and reduce labor intensity and error rate of scheduling personnel through optimization algorithms based on demand of task load and other regulatory constraints; 
a real-time task dispatching module, configured to perform real-time adjustment for flight guarantee tasks at gate boarding, and perform real-time task dispatch and compliance inspection for available resources through the optimization algorithms based on flight dynamic data changes and preset guarantee service standards; 
a statistical analysis module, configured to meet requirements of the airline ground service in regard to daily report customization, statistical data query and analysis; 
a task bidding module, configured to meet requirements of "task bidding" across positions for employees meeting post qualification requirements, and fully mobilize the enthusiasm of employees” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components. 
	Prong Two:  Claims 1-10: The judicial exception is not integrated into a practical application because the claims as a whole describe how to, generally, “roster scheduling and task dispatching system for gate staff”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ published Specification ¶’s 7-23, 95) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Therefore from the instant specification, the claims contain transitory or volatile generically-recited computer-related elements that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea on, possibly, a computer is not a practical application of the abstract idea.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited transitory or volatile computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.
Step 2B: Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of various “modules”, etc., are transitory or volatile generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.
Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited transitory or volatile computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible. 
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a central processing unit or other machinery (e.g., see Applicants’ published Specification ¶’s 7-23, 95) regarding using existing computer processors as well as program products comprising software for carrying or having machine-executable instructions or data structures stored.  “dispatching system” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of transient (volatile) software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-10 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

35 U.S.C. §112(f) Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; “such as” and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) or “configured to; functions of” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In this instant case,
		Claims 1-10 system recites the limitations:
(A).	- “configured to”; “functions of”
	The claims use a substitute for the word “means” as (a generic placeholder).
		


	Since the claim limitations(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶ 95.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this
Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary
Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for
Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,
2011).

Examiner note: Examiner points to the decision of In re Katz Interactive Call Processing Patent Litigation. (Fed. Cir. 2011) holding that claim terms involving basic “processing,”, “receiving,” and “storing” do not need to be “be specially programmed to perform the recited function.” A standard microprocessor can serve as sufficient structure for “functions [that] can be achieved by any general-purpose computer without special programming” (emphasis added).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-10 are “system” claims but recite multiple “modules” which are interpreted to be software per se and software is not statutory without proper computer architecture components recited to support the “modules”.  Paragraph 95 in the instant specification has, barely, sufficient support and Applicants are encouraged to amend at least Claim 1 to include these components.  Clarifications and corrections are required.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-10, the claims have phrase limitations in quotations, i.e. (“”).  These indefinite limitations are not fully defined in the claims nor any specific reason why they are in quotations and are improperly recited as such.  Additionally, the recitations of:  "such as"; “so as to” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Also, the replete indefinite limitation recitations of: “enthusiasm”; “reasonably”; “to ensure”; “success”; “rationality”; “intensity”; “fast and conveniently”; “reduce labor intensity and error rate”; “according to an judgement”  “characterized in that”; “specific” “is as follows”; “node monitoring” “alarm” “relative to”; “drags”; “is that”, “he needs to”; “so that”’ “so as to” “to ensure”; “is enough for”; “will allocate”; “ahead of” “a distance between” “that conform to” “to a qualified”;  “after success”; “realizing” are not definite and specific limitations that one or ordinary skill in the art could make a definite, accurate, and specific determination of scale, detail, measurement, and whether these indefinite limitations actually provide accurate and definite results.  Also the indefinite phrase limitation “according to an judgement…” is not proper sentence structure.  It should recite “according to a judgement…”.  For examination purposes, the claims reciting these indefinite limitations will be interpreted in the broadest and reasonable manner with regard to the prior art with little to no patentability consideration and also interpreted as non-functional and descriptive material (see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106).  Clarification/correction is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (Petersen) (US 2015/0221225) in view of Narasimhan et al. (Narasimhan) (US 2005/0096962).
	
	
With regard to Claim 1, Petersen teaches a roster scheduling and task dispatching system for gate staff (gate assignment; task assignments for ground crew members scheduled to service the aircraft during the operational time frame) (see at least paragraphs 2-6), including: 
a flight management module (an apparatus includes at least one non-transitory, tangible, machine-readable media having instructions encoded thereon for execution by a processor; adjusting flight crew connections), configured to adjust gate boarding tasks (determining, via the at least one processor, a first adjusted gate assignment schedule) based at least in part on the initial gate assignment schedule (a first adjusted operational task schedule based at least in part on the initial operational task schedule and the current flight schedule to reduce costs associated with reassigning the ground crew members to alternative tasks), display flight lists, and provide notification and alarm for an update of key flight information (The gate assignment schedules include gate assignments for the aircraft scheduled to arrive and depart from an airport during an operational time frame, and the operational task schedules include task assignments for the ground crew members scheduled to service the aircraft during the operational time frame) (see at least paragraphs 2-6); 

a resource planning module, configured to forecast and plan the gate boarding tasks and human resource requirements, display and optimize shift plans (The gate assignment schedules include gate assignments for the aircraft scheduled to arrive and depart from an airport during an operational time frame, and the operational task schedules include task assignments for the ground crew members scheduled to service the aircraft during the operational time frame) (see at least paragraphs 2-6); 

a roster management module, configured to perform automatic scheduling for resources, improve fairness and rationality of the scheduling and reduce labor intensity and error rate of scheduling personnel (at least one processor configured to determine a first adjusted gate assignment schedule based at least in part on an initial gate assignment schedule and a current flight schedule to reduce costs associated with reassigning aircraft to alternative gates, to determine a first adjusted operational task schedule based at least in part on an initial operational task schedule and the current flight schedule to reduce costs associated with reassigning ground crew members to alternative tasks, and to determine a second adjusted gate assignment schedule and a second adjusted operational task schedule based at least in part on the current flight schedule, the first adjusted gate assignment schedule, and the first adjusted operational task schedule) through optimization algorithms based on demand of task load (loading; unloading; workload) and other regulatory constraints (a first adjusted gate assignment schedule is determined based at least in part on the initial gate assignment schedule and the current flight schedule (e.g., via a mathematical programming solver/optimizer, an iterative/heuristic technique, etc.);  airport configuration information may include the number of terminals, the position and orientation of each terminal, the number of gates associated with each terminal, the position of each gate, the aircraft types each gate is configured to receive, and gate geometrical constraints (e.g., each of two adjacent gates may be capable of accommodating a large aircraft, but the spacing between gates is insufficient for both gates to accommodate large aircraft at the same time), among other information) (see at least paragraphs 2-6; 19-27, 56-58); 

a real-time task dispatching module, configured to perform real-time adjustment for flight guarantee tasks at gate boarding (the operational time frame extends from the current operational time (e.g., the actual time on the day of operations) through the duration of a flight schedule, a gate assignment schedule, and/or an operational task schedule), and perform real-time task dispatch (a first adjusted gate assignment schedule based at least in part on the initial gate assignment schedule and the current flight schedule to reduce costs associated with reassigning the aircraft to alternative gates. The method includes determining, via the at least one processor, a first adjusted operational task schedule based at least in part on the initial operational task schedule and the current flight schedule to reduce costs associated with reassigning the ground crew members to alternative tasks) and compliance inspection for available resources through the optimization algorithms based on flight dynamic data changes (the iterative/heuristic technique may be utilized to determine the second adjusted gate assignment schedule 108 and the second adjusted operational task schedule 110 for more complex situations, such as situations involving more aircraft, more gates, more crew members, and so forth. By way of example, the mathematical programming solver/optimizer may be initially utilized to determine the second schedules) and preset guarantee service standards (Turn activities may include passenger services (e.g., deplaning passengers, loading passengers, bus transfers, etc.), baggage handling (e.g., unload baggage, loading baggage, etc.), cargo handling (e.g., unloading cargo, loading cargo, etc.), fueling operations, catering operations, and cabin cleaning, among others. To facilitate efficient airport ground operations, an operational task schedule may be utilized to organize the activities of ground crew members) (see at least paragraphs 2-6, 19, 37); 

a statistical analysis module, configured to meet requirements of the airline ground service in regard to daily report customization (gate assignment schedule), statistical data query and analysis (the iterative/heuristic technique may be utilized to determine the second adjusted gate assignment schedule 108 and the second adjusted operational task schedule 110 for more complex situations, such as situations involving more aircraft, more gates, more crew members, and so forth. By way of example, the mathematical programming solver/optimizer may be initially utilized to determine the second schedules) (see at least paragraphs 19, 24); 

Petersen does not specifically teach a task bidding module, configured to meet requirements of "task bidding" across positions for employees meeting post qualification requirements, and fully mobilize the enthusiasm of employees.  Narasimhan teaches a task bidding module, configured to meet requirements of "task bidding" across positions for employees meeting post qualification requirements, and fully mobilize the enthusiasm of employees (work rosters can be distributed and, using a bidding module, workers can bid on available shifts, trade shifts, and/or otherwise seek to customize their work schedules. A tasking module can receive the customized work rosters and the equipment rosters in analogous art of tasking and shift trading for the purposes of: “using a bidding module, workers can bid on available shifts, trade shifts, and/or otherwise seek to customize their work schedules. A tasking module can receive the customized work rosters and the equipment rosters. In one embodiment, using real-time data regarding events, activities, worker attendance, security monitoring, equipment breakdowns, and the like, the tasking module can process the rosters and the real-time data to generate real-time task assignments and/or real-time adjustments to the rosters” (see at least paragraphs 31, 36, 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the methods and systems for assigning workshifts as taught by Narasimhan in the system of Petersen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
	With regard to Claim 2, Petersen teaches: 
acquiring by the dispatching system, a full flight data released by the airline on the same day through docking with a ground service data sharing platform of the airline, acquiring incremental data of flight changes once every minute, and automatically adjusting relevant ground tasks according to an judgment of key flight information changes (see at least paragraph 4); 
providing by the dispatching system, a flight search and positioning tool combining multiple conditions, displaying the flight lists fast and conveniently (see at least paragraphs 2-6, 31).

With regard to Claim 3, Petersen teaches: 
reasonably forecasting and planning the gate boarding tasks and human resource requirements in a certain period according to flight scheduling, guarantee standards and historical operation data (see at least paragraphs 29, 55-58); 
forming various roster and shift models according to a demand forecast curve, roster rules and the number of employees, conducting a comparative analysis of shifts through simulation, and displaying and optimizing a shift plan as the roster basis (see at least paragraphs 55-58).

With regard to Claim 4, Petersen teaches characterized in that, functions of the rostering management module comprise generation and release, adjustment and update of a roster table (see at least paragraphs 4-6).

With regard to Claim 5, Petersen teaches: 
generating different roster shifts for optimization projects of KPI items, such as coverage rate and working hours by calling optimization algorithms based on heuristic and mathematical programming; comparing multiple shift systems, choose by a scheduling personnel a best roster plan to make a schedule and release (see at least paragraphs 4-6, 19, 31-36); 
an implementation for adjustment and update of the roster table comprises: releasing the roster table after manual regeneration, addition and deletion, and adjustment of rotation (see at least paragraphs 4-6, 19, 31-36).

With regard to Claim 6, Petersen teaches functions of the real-time task dispatching module comprise real-time dispatching, node monitoring and alarming (see at least paragraph 57).

With regard to Claim 7, Petersen teaches the real-time dispatching comprises a system intelligent dispatching mode and a manual adjustment dispatching mode (see at least paragraphs 3-6, 46);
wherein in the system intelligent dispatching mode, the dispatching system allocates tasks which have been given specific time period based on meta-heuristic optimization algorithm, or when assigned tasks have been completed, and when flight plans change or employees take temporary leave, the dispatching system will reallocate the tasks (see at least paragraphs 2-6, 19, 37); 
in the manual adjustment dispatching mode, a dispatcher drags unassigned tasks to any on-the-job gate boarding staff and when the unassigned tasks are processed manually, the dispatching system needs to prompt a list of staff to be chosen (see at least paragraphs 2-6, 19, 37, 46-48); 
a specific implementation of the node monitoring and alarming is as follows: for different types of tasks, the dispatching system sets an automatic task release mechanism relative to its time reference points, and sets thresholds of task allocation time, task confirmation time and task start time (see at least paragraph 20); 
the dispatching system generates notifications and alarms when tasks are overtime, and the dispatching system will give clear notification and alarm information for task changes and conflicts caused by the changes of flight, gate boarding, aircraft stand or staff (see at least paragraphs 2-6, 19, 37, 46, 57).

With regard to Claim 8, Petersen teaches the real-time dispatching module further comprises functions of task locking and task interval setting, wherein specific content of the task locking is that the task dispatching system locked on the staff is not automatically adjusted, and when the dispatcher makes manual adjustment, he needs to unlock first (see at least paragraphs 45-47); 
specific content of the task interval setting is that the dispatching system will allocate tasks according to an arrival time ahead of the schedule and a distance between two task locations, so as to ensure that a connection time between the two tasks is enough for the staff to reach a next task point (see at least paragraphs 2-6, 19, 24, 37).

With regard to Claim 9, Petersen teaches functions of the statistical analysis module comprise a production of a report and a display of KPI dashboard (see at least paragraphs 31-35); 
the report is produced by a visual report making tool provided by the dispatching system, and a content of the report relates to task KPI and resource KPI (see at least paragraphs 31-35).

With regard to Claim 10, Petersen teaches: in the dispatching system, choosing by the dispatcher, to release the gate boarding tasks that conform to the rules of the passenger service center's on-the-job scheme across positions, and automatically sending by the dispatching system the tasks to a qualified cross-post employees' hand-held mobile APP according to optimization algorithm results (see at least paragraphs 4-6, 19, 31-36);

Petersen does not specifically teach so that the employees can "bid" for such tasks and execute bidding tasks after success. Narasimhan teaches so that the employees can "bid" for such tasks and execute bidding tasks after success (work rosters can be distributed and, using a bidding module, workers can bid on available shifts, trade shifts, and/or otherwise seek to customize their work schedules. A tasking module can receive the customized work rosters and the equipment rosters in analogous art of tasking and shift trading for the purposes of: “using a bidding module, workers can bid on available shifts, trade shifts, and/or otherwise seek to customize their work schedules. A tasking module can receive the customized work rosters and the equipment rosters. In one embodiment, using real-time data regarding events, activities, worker attendance, security monitoring, equipment breakdowns, and the like, the tasking module can process the rosters and the real-time data to generate real-time task assignments and/or real-time adjustments to the rosters” (see at least paragraphs 31, 36, 41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the methods and systems for assigning workshifts as taught by Narasimhan in the system of Petersen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623